DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 March 2021, with respect to the rejection(s) of claim(s) 2-5, 7, 9 and 12 under 35 USC 112(a) have been fully considered and are persuasive for claims 2-5 and 7. Therefore, the rejection for claims 2-5 and 7 has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made for claims 9 and 12 in view of 35 USC 112(a), see below.

Applicant’s arguments, see Remarks, filed 18 March 2021, with respect to the rejection(s) of claim(s) 1-5 and 7 under 35 USC 112(b) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks, filed 18 March 2021, with respect to the rejection(s) of claim(s) 1, 4, 8, 10-11, 13-17 and 19-20 under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Evans et al (US 9,228,444 B2) and Forrester et al (US 6,634,863 B1), see below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supporting member in claims 4 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 9 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 9, it recites “the sealing member is shaped to accommodate and to attach to a supporting ring, the supporting ring being an aft support ring of the gas turbine engine;” note that claim 9 depends from amended claim 8 which recites “a sealing member positioned between a portion of the fan platform and the one blade of the adjacent fan blades,” therefore, amended claim 8 is directed to the sealing member originally disclosed as 150 (Fig.5-7) while amended claim 9 is directed to features/configuration of originally disclosed sealing member 170 (Fig.9). Notably, in paragraph 30, sealing member 170 is the one seal embodiment disclosed being configured as claimed in claim 9 with relation to the aft supporting ring. The two sealing members 150 and 170 are disclosed to be different, positioned at different locations and with different features that were not originally disclosed to be interchangeable, therefore, claim 9 fails to comply with the written description requirement.

Regarding claim 12, it recites “the sealing member includes a first surface and a second surface engaging respectively with a supporting ring … the first surface being radially outward-facing abuts the supporting ring, the supporting ring being an aft support ring” (emphasis added); note that claim 12 depends from amended claim 8 which recites “a sealing member positioned between a portion of the fan platform and the one blade of the adjacent fan blades,” therefore, amended claim 8 is directed to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al – hereafter Evans – (US 9,228,444 B2) in view of Forrester et al – hereafter Forrester – (US 6,634,863 B1).

Regarding claim 1, Evans teaches a fan section of a gas turbine engine (Fig.1, 13), the fan section comprising: 
a plurality of fan blades (Fig.2, 32) extending outwardly from a rotor disk (Fig.2, 30); and 

Evans does not explicitly teach edges of the surface portion being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends.
Forrester teaches a fan section of a gas turbine engine (Fig.1, 12), the fan section comprising: a plurality of fan blades (Fig.1, 20) extending outwardly from a rotor disk (Fig.1, 16); and a fan platform (Fig.2/19/20, 32). Forrester further teaches fan platform includes edges (Fig.19, 262/264) of a surface portion (Fig.19, 252/244) being configured to have curved edge contours matching contours of the adjacent fan blades (Fig.20, 55/57) between which the surface portion extends (Fig.19/20); this configuration defines and maintains an inner fan flowpath that extends axially across the fan blade (column 6 line 38-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including edges of the surface portion being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends as taught by Forrester because this would require a simple substitution of one known element (the platform of Evans) for another (the platform of Forrester) to obtain predictable results (defining and maintaining an inner fan flowpath that extends axially across the fan blade).

claim 2, Evans and Forrester further teach a sealing member (Evans Fig.5, 41/42), the sealing member comprising a polygonal cross-sectional shape (Evans Fig.5) with at least two adjacent edges respectively attached to at least a portion of the fan platform (Evans Fig.5, 41 engaged at 62) and to at least a portion of the one blade of the adjacent fan blades (Evans Fig.5, 41 engaged to 32 left side).

Regarding claim 3, Evans and Forrester further teach the sealing member has a triangle cross-sectional shape (Evans Fig.5, note where 39 left side points to, where 41 points to and segment contacting 32 left side).

Regarding claim 4, Evans and Forrester teach all the limitations of claim 2, see above, however, do not explicitly teach at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached. However, Evans further teaches at least one supporting member (this element is interpreted under 35 U.S.C. 112(f) as a pin that keeps the sealing member supported to the blade to accomplish the claimed function, and equivalents thereof. Evans teaches a fixture that keeps the sealing member supported to the blade, Fig.3, 55 and column 6 line 14-26) is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached, the supporting member provides a fastening able to withstand strong shear loads (column 6 line 14-16).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the sealing configuration of Evans and Forrester by having at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached as further taught by Evans because it would have been obvious to one of ordinary skill in the art to substitute the supporting member 

Regarding claim 5, Evans and Forrester further teach the sealing member comprises a protrusion extending from the at least two adjacent edges, the protrusion positioned between an edge of the edges of the surface portion of the fan platform and the one blade of the adjacent fan blades (Evans Fig.5, note protrusion between 32 left side and where 39 left side points to).

Regarding claim 7, Evans and Forrester further teach a sealing member (Evans Fig.5, 41/42), the sealing member is free-floating between the fan platform and the fan blades (Evans Fig.5; note other embodiments use supporting member Fig.3, 55 to fixedly attach sealing member to blade).

Regarding claim 8, Evans teaches a fan of a gas turbine engine, the fan comprising: 
a rotor disk (Fig.5, 30); 
a plurality of fan blades (Fig.5, 32) extending outwardly from the rotor disk;
a fan platform (Fig.5, 45), the fan platform comprising a surface portion (Fig.5, portion of 39 delimited by 45) extending from one blade (Fig.5, 32 left) to another blade (Fig.5, 32 right) between adjacent fan blades of the plurality of fan blades (Fig.5), and 
a sealing member (Fig.5, 41/42) positioned between a portion of the fan platform (Fig.5) and the one blade of the adjacent fan blades (Fig.5) for providing a seal between the portion of the fan platform and the one blade of the adjacent fan blades (Fig.5).
Evans does not explicitly teach edges of the surface portion being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including edges of the surface portion being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends as taught by Forrester because this would require a simple substitution of one known element (the platform of Evans) for another (the platform of Forrester) to obtain predictable results (defining and maintaining an inner fan flowpath that extends axially across the fan blade).

Regarding claim 10, Evans and Forrester further teach the sealing member is shaped to accommodate the one blade of the adjacent fan blades and to attach to the one blade of the adjacent fan blades (Evans Fig.5, note 41 attached to 32 left side).

Regarding claim 11, Evans and Forrester further teach the sealing member is made of an elastic material (Evans column 6 line 1-3; note “box-sections 41, 42 in the embodiment are hollow and therefore able to flex”).

Regarding claim 13, Evans teaches a gas turbine engine (Fig.1) comprising: 

a core turbine engine (Fig.1) disposed downstream from the fan section; the fan section comprising: 
a rotor disk (Fig.5, 30); 
a plurality of fan blades (Fig.5, 32) extending outwardly from the rotor disk; 
a fan platform (Fig.5, 45), the fan platform comprising a surface portion (Fig.5, portion of 39 delimited by 45) extending from one blade (Fig.5, 32 left) to another blade (Fig.5, 32 right) between adjacent fan blades of the plurality of fan blades (Fig.5), and 
a sealing member (Fig.5, 41/42) positioned between a portion of the fan platform (Fig.5) and the one blade of the adjacent fan blades (Fig.5) for providing a seal between the portion of the fan platform and the one blade of the adjacent fan blades (Fig.5).
Evans does not explicitly teach edges of the surface portion being configured to have curved edge contours matching contours of the adjacent fan blades between which the surface portion extends.
Forrester teaches a fan section of a gas turbine engine (Fig.1, 12), the fan section comprising: a plurality of fan blades (Fig.1, 20) extending outwardly from a rotor disk (Fig.1, 16); and a fan platform (Fig.2/19/20, 32). Forrester further teaches fan platform includes edges (Fig.19, 262/264) of a surface portion (Fig.19, 252/244) being configured to have curved edge contours matching contours of the adjacent fan blades (Fig.20, 55/57) between which the surface portion extends (Fig.19/20); this configuration defines and maintains an inner fan flowpath that extends axially across the fan blade (column 6 line 38-42).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan section of Evans by having the fan platform including edges of the surface portion being configured to have curved edge contours matching contours of the 

Regarding claim 14, Evans and Forrester further teach the sealing member comprises a polygonal cross-sectional shape (Evans Fig.5) with at least two edges respectively contact with the portion of the fan platform (Evans Fig.5, section of 41 engaging at 62) and with the one blade of the adjacent fan blades (Evans Fig.5, section of 41 engaging 32 left side).

Regarding claim 15, Evans and Forrester further teach the sealing member comprises a protrusion extending from two adjacent edges of the at least two edges, the protrusion positioned between an edge of the edges of the surface portion of the fan platform and the one blade of the adjacent fan blades (Evans Fig.5, note protrusion between 32 left side and where 39 left side points to).

Regarding claim 16, Evans and Forrester teach all the limitations of claim 14, see above, however, do not explicitly teach at least one supporting member is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached. However, Evans further teaches at least one supporting member (this element is interpreted under 35 U.S.C. 112(f) as a pin that keeps the sealing member supported to the blade to accomplish the claimed function, and equivalents thereof. Evans teaches a fixture that keeps the sealing member supported to the blade, Fig.3, 55 and column 6 line 14-26) is provided between the sealing member and the one blade of the adjacent fan blades to which the sealing member is attached, the supporting member provides a fastening able to withstand strong shear loads (column 6 line 14-16).


Regarding claim 17, Evans and Forrester further teach the sealing member has a triangle cross-sectional shape (Evans Fig.5).
 
Regarding claim 19, Evans and Forrester further teach the sealing member is free-floating between the fan platform and the one blade of the adjacent fan blades (Evans Fig.5; note other embodiments use supporting member Fig.3, 55 to fixedly attach sealing member to blade).

Regarding claim 20, Evans and Forrester further teach the fan platform further comprises: 
a structural body (Evans Fig.5, 43) portion; and 
the surface portion being a flowpath surface portion (Evans Fig.5, 39) attached to the structural body portion, the flowpath surface portion at least partially defining a flowpath boundary of the fan section (Evans Fig.1/5), and the flowpath surface portion extending laterally beyond the structural body portion (Evans Fig.5); 
wherein the sealing member (Evans Fig.5, note sealing at 62 between 60 and 61) engages with at least a portion of the laterally extended flowpath surface portion (Evans Fig.5), and the sealing member surrounds the one blade of the adjacent fan blades (Evans Fig.1/5) for providing the seal between the laterally extended flowpath surface portion and the one blade of the adjacent fan blades (Evans Fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Examiner, Art Unit 3745